Exhibit 99.1 TD Bank Financial Group Comments On Commerce Bancorp’s Third Quarter Earnings TORONTO, ON October 25, 2007 - In response to inquiries, TD Bank Financial Group (TDBFG) can confirm that Commerce Bancorp’s third quarter earnings announced this morning are in line with its expectations. Also in response to inquiries, TDBFG would like to confirm that it was aware of a pending investigation by the Securities and Exchange Commission (SEC) prior to announcing the proposed acquisition of Commerce on October 2, 2007. About TD Bank Financial Group The Toronto-Dominion Bank and its subsidiaries are collectively known as TD Bank Financial Group. The Bank serves more than 14 million customers in four key businesses operating in a number of locations in key financial centres around the globe: Canadian Personal and Commercial Banking, including TD Canada Trust as well as the Bank’s global insurance operations (excluding the U.S.); Wealth Management, including TD Waterhouse Canada, TD Waterhouse U.K. and the Bank’s investment in TD Ameritrade; U.S. Personal and Commercial Banking through TD Banknorth; and Wholesale Banking, including TD Securities. The Bank also ranks among the world's leading on-line financial services firms, with more than 4.5 million on-line customers. The Bank had $404 billion in assets as at July 31, 2007. The Bank is headquartered in Toronto, Canada. The Bank’s common stock is listed on the Toronto Stock Exchange and the New York Stock Exchange under symbol: TD, as well as on the Tokyo Stock Exchange. -30- Additional Information The proposed merger transaction involving The Toronto-Dominion Bank andCommerce Bancorp, Inc. will be submitted to Commerce Bancorp's shareholdersfor their consideration. Shareholders are encouraged to read the proxystatement/prospectus regarding the proposed transaction when it becomesavailable because it will contain important information. Shareholders will beable to obtain a free copy of the proxy statement/prospectus, as well as otherfilings containing information about The Toronto-Dominion Bank and CommerceBancorp, Inc., without charge, at the SEC's Internet site (http://www.sec.gov). Copies of the proxy statement/prospectus and the filings with the SEC that will be incorporated by reference in the proxy statement/prospectus can also be obtained, when available, without charge, by directing a request to TD Bank Financial Group, 66 Wellington Street West, Toronto, ON M5K 1A2, Attention: Investor Relations, (416) 308-9030, or toCommerce Bancorp, Inc., Shareholder Relations, 1701 Route 70 East Cherry Hill,NJ 08034-5400, 1-888-751-9000. The Toronto-Dominion Bank, Commerce Bancorp, Inc., their respectivedirectors and executive officers and other persons may be deemed to beparticipants in the solicitation of proxies in respect of the proposedtransaction. Information regarding The Toronto-Dominion Bank's directors andexecutive officers is available in its Annual Report on Form 40-F for the yearended October 31, 2006, which was filed with the Securities and ExchangeCommission on December 11, 2006, and its notice of annual meeting and proxycircular for its most recent annual meeting, which was filed with theSecurities and Exchange Commission on February 23, 2007. Information regardingCommerce Bancorp, Inc.'s directors and executive officers is available inCommerce Bancorp, Inc.'s proxy statement for its most recent annual meeting,which was filed with the Securities and Exchange Commission on April 13, 2007.Other information regarding the participants in the proxy solicitation and adescription of their direct and indirect interests, by security holdings orotherwise, will be contained in the proxy statement/prospectus and otherrelevant materials to be filed with the SEC when they become available." For more information, please contact: Neil Parmenter Corporate Communications 416-982-4285 Tim Thompson Investor Relations 416-982-6346
